Honorable Doug Crouch               Opinion No. W-805
District Attorney
Tarrant County                      Re:   Whether conveyances
Fort Worth, Texas                         from the Veterans Land
                                          Board may be filed for
                                          record without acknowledg-
                                          ment.
Dear Mr. Crouch:
         You have requested an opinion on whether conveyances
from the Veterans Land Board, pursuant to Section 17 of Article
5&21m, V.A.C.S., Acts 1949, 51st Leg., p. 592, Ch. 318, as
amended Acts 1957, 55th Leg., p. 491, Ch. 238,  @ 6, may be
filed for record without an acknowledgment.
         Section 17 of Article 5421m states In part:
              II   .When the entire Indebtedness due
         the S&t; under the contract of sale is paid,
         the Board shall execute a deed under its seal
         to the original purchaser of the land or to
         the last assignee whose assignment has been
         approved by the Board."
         Article 6624,   V.A.C.S., states:
              "Letters patent from the State of Texas,
         or any grant from the Government, executed and
         authenticated pursuant to existing law, may be
         recorded, without further acknowledgment or
         proof."
         The purpose of an acknowledgment is stated in 1 Tex.
Jur.2nd, Acknowledgments, S 2, as follows:
              "Except where acknowledgment is mape a
         prerequisite to an instrument's validity, the
         purpose of acknowledgment is to furnish evidence
Honorable Doug Crouch, page 2 (WW-805)


             of the identity of the one who executed the
             instrument and the genuineness of his signa-
             ture .   . in order that the instrument may
             be recorded. e . ."
         Thus, Article 6624 allows proof of execution for recording
purposes to be made by showing that conveyances referred to
therein have been executed and authenticated pursuant to the law
under which they were issued in lieu of requiring such proof by
statutory acknowledgment.
         No Court has construed the meaning of "grant" as used
in Article 6624,supra.
         "Grant" is defined in Black's Law Dictionary, Fourth
Edition, as: "A generic term applicable to all transfers of real
property," and as
                  ,"AnAct evidenced by letter,spatent under
             the great sea$, granting some,thingfrom the
             King to.a subject.",
         Texas Courts have construed "grant" to mean: "A technical
term made use of in deeds of conveyances of lands to im ort a
transfer. . . ." w,                   84 Tex. 107 (1892P .

         'Under the Constitution and statutes of the Congress of
the Republic a 'grant' meant a final title or patent.' Giles v.
Ponder, 275 S.W.2d 509, Tex.Civ.App. (1955), affd. 293 S.W.2d
736(7956).
         Article 6624, supra, was added, in its present form, by
the codifiers of 1879. Commenting on its ori in, the Supreme
Court in Jones v. Phillips, 59 Tex. 609 (18837, stated:
                  'The Article first above quoted Article
             4329, now Article 6624 is found in tc e Registry
             Act of May 12, 1846, -7Pasch. Dig., Art. 5006)
             as follows:
                  "'Each recorder shall record all titles
             issued by the Commissioner of the General
             Land Office presented for record, provided
             such titles or such copies are attested with
             the seal of the General Land Office."'
           The phrase "or any grant from the Government" in Article
6624,   was meant to broaden the definition of the "grant" which
-    -




    Honorable Doug Crouch, page 3 (W-805)


    sometimes equates its meaning with that of "patent", since
    "letters patent" were specifically mentioned.
             While the phrase "grant from the Government" would in-
    clude conveyances from the Spanish and Mexican Governments which
    were subsequently recognized by treaty and by statutes of the
    Republic and State of Texas, it is our opinion that the term
    "grant" was not intended in Article 6624 to be restricted to
    original conveyances of land from the sovereign. The use of
    "any grant" makes it evident that the meaning of "grant" was not
    so restricted.
             Deeds by the Veterans' Land Board, a duly constituted
    agency of the State of Texas, pursuant to Article 5421m, supra,
    are conveyances of legal title to land from the government. These
    deeds are authenticated by the seal of the Veterans' Land Board.
             It is therefore our opinion that a conveyance from the
    Veterans' Land Board, when executed and authenticated pursuant
    to Article 5421m, supra, is a "grant" within the meaning of
    Article 6624, supra, and may be recorded without statutory ac-
    knowledgment.
                                   SUMMARY
                   Conveyances from the Veterans' Land Board
              may be filed for record without an acknowledg-
              ment when executed and authenticated pursuant to
              Section 17 of Article .5421m,V.A.C.S.
                                   Yours very truly,
                                  WILL WILSON
                                  Attorney General of Texas


                                   By   %~hN
                                         Joe A. Osborn
    JAO:ljb                              Assistant

    APPROVED:
    OPINION COMMITTEE
    W. V. Geppert, Chairman
    Robert A. Rowland
    Dean Davis
    Richard Wells
    Houghton Brownlee
    REVIEWED FOR THE ATTORNEY GENERAL
    BY: Leonard Passmore